Case: 21-50133     Document: 00516018488         Page: 1     Date Filed: 09/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 17, 2021
                                  No. 21-50133                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:13-CR-128-3


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John Sanchez, federal prisoner # 03718-180, pleaded guilty to
   conspiracy to possess, with intent to distribute, five kilograms or more of
   cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). Sanchez was
   sentenced to, inter alia, an agreed 240 months’ imprisonment. He challenges


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50133     Document: 00516018488           Page: 2   Date Filed: 09/17/2021




                                    No. 21-50133


   the denial of his motion for a sentence reduction for compassionate release,
   pursuant to 18 U.S.C. § 3582(c)(1)(A). Sanchez contends the district court
   abused its discretion by denying his motion without providing an adequate
   explanation.
          As reflected above, denial of a motion for compassionate release is
   reviewed for abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). A district court may modify defendant’s sentence, after
   considering the applicable 18 U.S.C. § 3553(a) sentencing factors, if
   “extraordinary and compelling reasons warrant such a reduction”. 18
   U.S.C. § 3582(c)(1)(A)(i). Along that line, the court must provide specific
   reasons for its decision to deny a sentence-reduction motion. Chambliss, 948
   F.3d at 693 (explaining thorough factual record necessary because our court
   gives deference to district court’s decision).     The required amount of
   explanation, of course, depends “upon the circumstances of the particular
   case”. Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018) (explaining
   “[i]n some cases, it may be sufficient for purposes of appellate review that
   the judge simply relied upon the record, while making clear that he or she has
   considered the parties’ arguments and taken account of the § 3553(a) factors,
   among others”).
          Contrary to Sanchez’ claim, the court sufficiently explained its
   reasons for denying compassionate release. Although the explanation in its
   order was extremely brief, the court referenced Sanchez’ sentence-reduction
   motion and the Government’s response; and the court stated it considered
   the relevant § 3553(a) factors before concluding the reduction was not
   warranted. Moreover, because both Sanchez’ motion and especially the
   Government’s response contained assertions regarding the sentencing
   factors, the record confirms the court considered those factors. See Chavez-




                                         2
Case: 21-50133      Document: 00516018488           Page: 3   Date Filed: 09/17/2021




                                     No. 21-50133


   Meza, 138 S. Ct. at 1967-68 (explaining district court’s “awareness” of
   parties’ contentions can assist in revealing its reasoning).
          AFFIRMED.




                                          3